                  UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In the Matter of:                                   In Bankruptcy:

Hallock, Virginia Ann
                                                    Case No. 08-40787 TJT
                                                    Chapter 7
       Debtor                                       Hon. Thomas J. Tucker
                    /

                    NOTICE OF UNCLAIMED DIVIDENDS


TO: THE CLERK OF THE COURT

     The attached check in the amount of $5,587.96 represents the total

sum of unclaimed dividends in this estate and is paid to the Court pursuant

to 11 U.S.C. §347. The name and address of the Party entitled to these

unclaimed dividends is as follows:


CREDITOR NAME                              CLAIM NO.       AMOUNT OF
                                                           DIVIDEND
Virginia Hallock                              Surplus     $5,587.96
5310 Bart Dr.
Casco, MI 48064



                                                          TOTAL: $5,587.96


Dated: April 1, 2021
                                           /s/ K. Jin Lim, Trustee
                                           176 S. Harvey Street


  08-40787-tjt   Doc 38   Filed 04/01/21   Entered 04/01/21 10:07:58   Page 1 of 2
                                         Plymouth, MI 48170
                                         (734) 416-9420
                                         kjinlim7@gmail.com




08-40787-tjt   Doc 38   Filed 04/01/21   Entered 04/01/21 10:07:58   Page 2 of 2
